Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to applicant amendment received on 09/12/2022:
Amendments of Claims 1, 7 and 17 are acknowledged.
Cancelation of Claims 2 and 9 is acknowledged.

Drawings
The drawings are objected to because Paragraph 81 of the Specification filed on 05/29/2019 indicates that Figure 19 shows the film roll 400 as it slides onto the spindle 300. The drive spline 420 and some of the magnets 440 are visible as the roll 400 has yet to engage with the base of the spindle 300; but Figure 19 does not show the magnets 440.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 to 8 and 10 to 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 17:
Both claims include the limitation “the spindle magnetic coupling portion comprising at least one permanent magnet located in relation to the axial direction of the spindle between the first and second axial positions”. The limitation is confusing, the Examiner is unclear if some punctuation sign or text  is missing. Also, the claims also read “a plurality of spindle engagement features spaced around the spindle, the plurality of spindle engagement features extending in the axial direction of the spindle between a first and a second axial position”; so, after checking Figure 18 the Examiner wonders if the permanent magnets 440 are actually at the first axial position.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 8, 10 to 12 and 15 to 19, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cocciadiferro (US 2005/0029391), in view of Schloemann (GB 895731).
Regarding Claims 1, 4, 12 and 18:
Cocciadiferro discloses: a protective packaging device, comprising: 
a filling mechanism configured for filling a space between plies of a web with a substance (Abstract, a foam material dispenser positioned for feeding foam material for reception in a bag of the bag forming apparatus, Figure 1, dispensing system 20); a sealing mechanism configured for sealing the filled plies to retain the substance therebetween (Figure 7, bag film edge sealer 91); and 
a web handling system including: a base portion, and a spindle extending from the base portion and configured for receiving a roll core thereon, with the web provided as a roll on the roll core (Figures 12, 16 and 17 show film roll support means 186 including spindle 222 supporting roll 220 of film material on core 188 and the spindle extending from frame structure 227), the spindle configured to rotate about a horizontal oriented axis of the spindle extending in an axial direction  (Figures 2 and 3 show the spindle being parallel to the ground so it is considered being horizontal), the spindle including: 
a first end portion adjacent the base portion, a freestanding second end portion (Figures 19 and 20, first end portion adjacent load support structure 240 and opposite end is freestanding); 
a spindle mechanical coupling portion located at the first end portion of the spindle and comprising a plurality of spindle engagement features spaced around the spindle, the plurality of spindle engagement features extending in the axial direction of the spindle between a first and a second axial position, and configured to operably engage with a mechanical coupling portion of the roll core to transmit torque between the spindle and the roll core (Figure 19 shows roll engagement means 232 that includes teeth or splines locking members 952 on spindle to transmit torque non-frictionally to roll film drive core plug 997 shown on Figures 130-132 matching with interior teeth 991 and sections 981, paragraph 435); 
a supply unit that includes the roll core and the web provided as a roll thereon (Paragraph 296, Figure 11, roll core 188 about which bag forming film is wrapped).
Cocciadiferro does not disclose a spindle magnetic coupling portion on the spindle mechanical coupling portion configured to magnetically attract a magnetic coupling portion of the roll core in the horizontal direction to maintain the coupling portion of the roll core operably engaged with the spindle mechanical coupling portion when the roll core is received on the spindle.  
Schloemann teaches a coupling similar to the combination of spindle mechanical and magnetic coupling including a plurality of spindle engagement features extending in the axial direction of the spindle between a first and a second axial position (Figures 4 and 5, splines 46 of coupling member 37 will be considered the plurality of spindle engagement features of spindle 7 located between a first and a second position not numbered), and configured to operably engage with a mechanical coupling portion of another component attaching together two mating splined or teethed parts that include magnetic coupling portion on the mechanical coupling portion on the first part configured to magnetically attract a magnetic coupling portion of the second part in the horizontal direction to maintain the two mating splined or teethed parts operably engaged without requiring additional connecting elements to be specially actuated, the spindle magnetic coupling portion comprising at least one permanent magnet located in relation to the axial direction of the spindle between the first and second axial positions and being positioned at least in part radially outward of the spindle engagement features, (Figures 4 and 5 show splines 46 and 50 being retained by magnets 51 placed between splines 46 and radially outward of the bottom of the valley between consecutive splines 46, where the valley will be considered part of the engagement features).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Cocciadiferro the teachings of Schloemann and include magnetic coupling portions to the mechanical coupling portions of the spindle and roll core to magnetically attract and keep them operably engaged without requiring additional connecting elements to be specially actuated.

Regarding Claim 3: 
Cocciadiferro discloses that the substance is a foam precursor that is adapted to solidify into protective foam packaging (Abstract).  

Regarding Claims 5 to 8, 10 and 11:
Cocciadiferro discloses that the roll core mechanical coupling portion includes a plurality of roll core engagement features spaced around an inner diameter of the roll core mechanical coupling portion that operably engage with the spindle mechanical coupling portion engagement features to transmit the torque (Figure 19 shows roll engagement means 232 that includes teeth or splines locking members 952 on spindle to transmit torque to roll film drive core plug 997 shown on Figures 130-132 matching with interior teeth 991 and sections 981, paragraph 435, the engagement features surely can be considered mating teeth teeth).

Regarding Claims 15 and 16:
Cocciadiferro discloses a spindle biasing element rotationally coupled to the spindle mechanical coupling portion to thereby brake the rotation of the supply unit via the engagement of the spindle mechanical coupling portion with the roll core coupling portion; the spindle biasing element is configured for rotationally biasing the roll core against an unwinding of the web therefrom to apply tension to the web being pulled from the supply unit (Figures 16 to 21, paragraph 319, web tension assembly 190 comprising driver or web tension motor 58 and film source or web tension drive transmission 238). 

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cocciadiferro (US 7331542), in view of Schloemann (GB 895731) as applied above in claim 12, and further in view of Schoeck (US 6315227).
Regarding Claims 13 and 14:
As discussed above for Claim 12, the modified invention of Cocciadiferro discloses the claimed invention as recited.
The modified invention of Cocciadiferro does not disclose that a magnetic coupling portion is made of a ferrous material impregnated in a plastic matrix or the roll core mechanical coupling portion is made from the ferrous material impregnated in the plastic matrix, such that the roll core mechanical and magnetic coupling portions are unitarily formed.  
Schoeck teaches making bobbin cores by impregnating powdered or granular permanent magnets in a plastic matrix, the magnetic material can surely be ferrous material (Column 1, lines 49 to 51, thermoplastic resin in which magnetized particles are dispersed to 26 and Column 2 lines 62 to 64, having at least one end which is permanently magnetized). The resulting core has slots (Figures 1 and 2, slots 12 or 22) that are “mechanical couplings portions” but at the same time, since the end is magnetized so it can be considered a “magnetic coupling” to improve the interconnection between the core and the drive head or spindle.
Therefore, it would have been obvious to one having ordinary skill in the art at a time the invention was made to incorporate to the modified invention of Cocciadiferro the teachings of Schoeck and make the roll core magnetic coupling portion and the mechanical couplings portions of a ferrous magnetic material impregnated in a plastic matrix so the mechanical and magnetic coupling portions are “unitarily formed” to improve the interconnection between the core and the drive head or spindle.  

Response to Arguments
Applicant's arguments filed on 09/12/2022 have been fully considered but they are not completely persuasive. The Examiner considered that the amendments overcame the reference Whitehead (US 3525478) as used in the previous action and the rejection for Double patenting.
Regarding the argument over the reference Schloemann (GB 895731), Claim 1 indicates that “at least one permanent magnet located in relation to the axial direction of the spindle between the first and second axial positions and being positioned at least in part radially outward of the spindle engagement features”. The Examiner considered that Figures 4 and 5 of Schloemann shows splines 46 and 50 being retained by magnets 51 placed between splines 46 and radially outward of the bottom of the valley between consecutive splines 46, where the valley will be considered part of the engagement features.

Allowable Subject Matter
Claims 17 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 17:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed protective packaging device, comprising: a filling mechanism configured for filling a space between plies of a web with a substance; a sealing mechanism configured for sealing the filled plies to retain the substance therebetween; 
a supply unit including:  
a roll core that includes: a roll core mechanical coupling portion including a plurality of roll core engagement features comprising teeth or splines spaced around an inner diameter thereof, and a roll core magnetic coupling portion; and 
a web handling system including: a base portion, a spindle extending from the base portion and configured for receiving the roll core thereon, the spindle being further configured to rotate about an axis extending in an axial direction of the spindle, the spindle including: 
a first end portion adjacent the base portion; 
a spindle mechanical coupling portion located at the first end portion of the spindle and including a plurality of spindle engagement features comprising teeth or splines spaced around the spindle mechanical coupling portion and extending in the axial direction of the spindle between a first and a second axial position, wherein the teeth or splines of the spindle mechanical coupling portion and the teeth or splines of the roll core mechanical coupling portion mate with each other to transmit torque between the spindle and the roll core, 
a spindle magnetic coupling portion located at the first end portion of the spindle and on the spindle mechanical coupling portion, the spindle magnetic coupling portion comprising at least one permanent magnet located in relation to the axial direction of the spindle between the first and second axial positions and being positioned at least in part radially outward of the teeth or splines, the spindle magnetic coupling portion being configured to magnetically attract the roll core magnetic coupling portion in a horizontal direction to maintain the mating of the teeth or splines of the spindle mechanical coupling portion and the teeth or splines of the roll core mechanical coupling portion when the roll core is received on the spindle.

The most similar art of record would be the combination of Cocciadiferro (US 2005/0029391) in view of Schloemann (GB 895731) as discussed for Claim 1 above; in particular Schloemann teaches a magnetic coupling configured to magnetically attract the roll core magnetic coupling portion in a horizontal direction to maintain the mating of the teeth, but the permanent magnets of Schloemann are placed in between the splines and not radially outward of them and there is no motivation to modify the reference to meet the claim.
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731